Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US PG Pub 2014/0077631).
	As to independent claim 1, Watanabe et al. teaches permanent magnet electric motor, comprising: a shaft (36) extending along a longitudinal axis; a rotor (54) mounted on the shaft (36), wherein the rotor (54) is rotatable concomitantly with the shaft (36) about the longitudinal axis, the rotor defines an innermost rotor edge, and the innermost rotor edge is sized to receive the shaft (36); a stator (52) electromagnetically coupled to the rotor (54), wherein the stator (52) is disposed around the rotor (54) and remains stationary relative to the rotor (54); wherein the shaft (36) defines a jacket (32a) configured to receive a coolant, the jacket (32a) is disposed about the longitudinal axis, the jacket (32a) is elongated in a first direction, and the first direction is parallel to the longitudinal axis; and wherein the rotor (54) defines a plurality of longitudinal channels (54b), each of the plurality of longitudinal channel (54b) is elongated along the first direction, and each of the plurality of longitudinal channels (54b) is in fluid .  
Allowable Subject Matter
Claim 2-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance on independent claim 15:

    PNG
    media_image1.png
    132
    595
    media_image1.png
    Greyscale

Claim 15-20 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atarashi et al. (8,653,704), Kim (KR101246337), Wakita (JP2011254580)
Ohashi (WO2011/132784), Yamagishi et al. (7,156,195).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	December 31, 2021